Citation Nr: 0816893	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, including loss of 
sight, due to residuals of a left eye injury incurred as a 
result of surgery and treatment on and after December 6, 
2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from February 1945 until 
November 1947.  

In October 2005, the RO received the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, including loss of 
sight, due to residuals of a left eye injury incurred as a 
result of surgery and treatment on and after December 6, 
2004.  The October 2006 rating decision denied the veteran's 
claim.  The veteran disagreed with the October 2006 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in August 2007.

In May 2008, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a left eye injury suffered due to 
complications during cataract surgery on December 6, 2004, 
and follow-up treatments and surgeries thereafter, which led 
to his loss of sight in the left eye.  

It appears that the initial eye surgery may not have been 
conducted by a VA physician.  The veteran contends that the 
surgeon was operating under a contract administered by VA, 
and that VA is responsible for any additional disability 
flowing from such care.  Additional treatment received during 
the time period of question, through May 2005, was received 
at VA medical care facilities and also at the Barnes Retina 
Institute.  According to the applicable laws and regulations, 
VA compensation pursuant to 38 U.S.C.A. § 1151(a) is not 
warranted for additional disability due to care provided 
under a contract made pursuant to 38 U.S.C.A. § 1703 
(Contracts for hospital care and medical services in non-
Department facilities) or 38 U.S.C.A. § 8153 (Sharing of 
health-care resources).  See 38 C.F.R. §§ 1151(a)(1) (care 
must have been provided by a Department employee, or in a 
Department facility as defined at 38 U.S.C.A. 1701(3)(a), 
i.e., a facility over which the Secretary of VA has direct 
jurisdiction); 38 C.F.R. 3.361(e) (defining Department 
employees and facilities); and 38 C.F.R. § 3.361(f) 
(specifically describing activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C.A. § 1151(a)).   

The evidence currently associated with the claims folders is 
not sufficient to determine with reasonable certainty the 
nature of the relationship between VA and the providers of 
care from the date of the December 6, 2004, surgery, and the 
months thereafter.  Accordingly, additional evidence should 
be obtained in order to determine whether or what aspects of 
the veteran's care from December 6, 2004, to May 2005 meets 
the initial threshold criteria for VA compensation benefits 
due additional disability resulting form such treatment, 
i.e., care provided by Department employees and facilities.  

To date, the matter of the applicability of 38 U.S.C.A. 
§ 1151(a) to the care provided to the veteran during the time 
period in question has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  In light of the foregoing, due 
process requires that this matter be remanded to the AOJ for 
initial consideration.  Specifically, the AOJ should 
determine whether or the extent to which such care was care 
provided by a Department employee or in a Department 
facility, and was not care provided under a contract made 
under either 38 U.S.C.A. § 1703 or 38 U.S.C.A. § 8153.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (Board may not 
address in its decision question that was not addressed by 
RO, if claimant has not been given adequate notice of need to 
submit evidence or argument on that question and may be 
prejudiced as a result).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records in VA's possession 
concerning the relationship between VA and 
the doctor who conducted the December 6, 
2004, surgery and the facility at which it 
was conducted, and the relationship 
between VA and the Barnes Retina Institute 
and the veteran's treatment providers 
there, including contracts with VA 
pertaining to the veteran's December 6, 
2004, surgery, and treatment for 
complications of that surgery through May 
2005.    

2.  The veteran should be informed that in 
order to prevail on a claim for 
entitlement to compensation pursuant to 38 
U.S.C.A. § 1151(a), the additional 
disability in question must be due to care 
provided by a Department employee or at a 
Department facility.  He should be 
requested to provide or identify any 
information or argument pertaining to the 
matter of whether any additional left eye 
disability stemming from is December 6, 
2004, surgery, and the treatment and 
surgeries thereafter, was due to care 
provided by a VA employee or at a VA 
facility.  He should be notified of the 
definitions of care provided by a VA 
employee or at a VA facility, and the 
definitions of activities that are not 
hospital care, medical or surgical 
treatment, or examination furnished by a 
Department employee or in a Department 
facility.  See 38 C.F.R. § 3.361(e) and 
(f).

3.  Conduct any additional development 
warranted in light of new information, 
evidence, or argument received pursuant to 
actions taken as described in paragraphs 
(1) and (2), above.  

This should include obtaining a new 
medical opinion as to whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
any additional disability of the left eye 
was the result of care provided by a 
Department employee or at a Department 
facility during the period from December 
6, 2004, to May 2005, and, if so, whether 
any such additional disability was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the 
Department's (VA's) part, or an event not 
reasonably foreseeable during surgery or 
treatment at a Department facility or by a 
Department employee. 

In requesting the opinion, the RO must 
inform the examiner as to what aspects of 
the veteran's treatment from December 6, 
2004, through May 2005 it deems as having 
been provided by a Department employee or 
at a Department facility.

Send the claims files to the reviewing 
examiner for review.  The clinician should 
indicate that the claims files were 
reviewed.

The reviewing examiner is requested to 
provide a complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

4.  After completion of the foregoing, the 
AOJ must readjudicate the veteran's claim 
of entitlement to compensation under 
38 U.S.C.A. § 1151(a) for a left eye 
injury.  

Specifically, the readjudication should 
include a determination as to whether the 
December 6, 2004, surgery constituted 
hospital care, medical treatment or 
surgical treatment furnished by a 
Department employee or in a Department 
facility; and whether care provided at the 
Barnes Retina Institute constituted 
treatment furnished by a Department 
employee or in a Department facility.  

Readjudication should also include a 
determination as to whether any additional 
disability of the left eye was due to care 
provided by a Department employee or at a 
Department facility, and, if so, whether 
any such additional disability was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the 
Department's (VA's) part, or an event not 
reasonably foreseeable during surgery or 
treatment at a Department facility or by a 
Department employee. 

5.  If the benefit on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



